Citation Nr: 0527384	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from January 1964 to December 
1965.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim for a TDIU.  
After a May 2002 RO hearing, the Board remanded the claim in 
October 2003.

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran's claim for a TDIU was based on his service-
connected back disorder, rated 60 percent disabling.  In its 
October 2003 remand, the Board noted that in the April 2003 
Informal Hearing Presentation, the veteran's representative 
had claimed entitlement to service connection for a 
psychiatric disorder secondary to his back disorder.  This 
secondary service connection claim had previously been denied 
in a February 1980 rating decision.  The Board ruled that the 
secondary service connection issue raised in the course of 
the appeal, although not yet in appellate status, was 
"inextricably intertwined" with the TDIU claim, since a 
TDIU may be based on more than one service connected 
disability.  38 C.F.R. § 4.16(a) (2004).  Therefore, the 
Board instructed the RO to adjudicate whether new and 
material evidence had been received to reopen the claim for a 
psychiatric disorder secondary to the back disorder, prior to 
affording him a new VA examination as to his employability 
and readjudicating that issue.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Although the veteran 
was given VA examinations as to his claimed psychiatric 
disorder (and the examiner found that such a disorder did 
exist), as well as his back disorder, and each examiner 
separately opined as to whether each individual disability, 
respectively, precluded substantially gainful employment.  
There was no opinion offered as to the etiology of the back 
disorder.  

Moreover, the issue of whether new and material evidence had 
been received to reopen the previously denied secondary 
service connection claim for a psychiatric disorder was never 
adjudicated, as the Board had instructed.  Moreover, the 
AMC's July 2004 VCAA letter explained the evidence needed to 
establish entitlement to service connection on a direct and 
secondary basis, and to establish entitlement to a TDIU, but 
did not explain what constituted new and material evidence 
warranting reopening a previously denied claim.  Another 
remand is therefore warranted to ensure compliance with the 
Board's October 2003 remand instructions to adjudicate, with 
appropriate VCAA notification, whether new and material 
evidence has been received to reopen the previously denied 
secondary service connection claim for a psychiatric 
disorder.  See Stegall, supra.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Provide appropriate VCAA notification 
as to the petition to reopen his claim 
for service connection for a psychiatric 
disorder secondary to his service-
connected back disorder.

2.  Have the claims files returned to the 
psychiatric examiner who completed the 
most recent psychiatric examination in 
order to enter an opinion as to etiology.  
If that examiner is unavailable, the 
records should be sent to similarly 
situated examiner for entry of an opinion 
as to etiology.  Specifically, the it 
should be indicated whether the service 
connected disorder has caused or 
permanently increased the severity of any 
psychiatric disorder identified.  If it 
is concluded that an opinion cannot be 
entered without resort to an additional 
examination, such examination should be 
scheduled.

3.  The matter of whether new and 
material evidence has been submitted 
should then be adjudicated.  If the claim 
is resolved favorably as to the issue of 
new and material evidence, AND as to the 
issue of secondary service connection, 
the matter should proceed to the next 
paragraph.  If the matter is DENIED as to 
new and material evidence OR secondary 
service connection, if an appeal is 
developed that issue should be returned 
to the Board along with the total rating 
issues.  If the issue concerning the 
psychiatric disorder is denied and there 
is no appeal, the certified TDIU issue 
should be returned to the Board in 
accordance with applicable procedures.

4.  AS NOTED IN PARAGRAPH 3, if the 
underlying claim for secondary service 
connection for a psychiatric disorder is 
granted, arrange for an appropriate VA 
examination to determine the effect of 
both the veteran's service-connected back 
and psychiatric disabilities on his 
employability.  The VA examiner or 
examiners should review the entire claims 
folder, and the examiner or examiners 
should indicate whether such review has 
taken place.  All indicated tests and 
studies should be performed.

The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected back and 
psychiatric disorders should be described 
in detail.  The examiner or examiners 
should explain in sufficient detail 
whether or not the veteran's service- 
connected back and psychiatric disorders 
prevent him from obtaining and engaging 
in all types of substantially gainful 
employment (i.e., do the service-
connected disorders preclude his ability 
to engage in exertional and non-
exertional activities, or other 
activities, normally required for 
substantially gainful employment without 
considering non-service- connected 
disabilities, age, or state of the 
economy?).

Then, the RO should review any additional 
evidence and readjudicate the TDIU issue, 
under all appropriate statutory and 
regulatory provisions and legal theories.

When this development has been completed, and if all benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



